Exhibit 4.4.4 Dated 23 October 2015 PYXIS TANKERS INC. as Guarantor and COMMERZBANK AKTIENGESELLSCHAFT as Lender GUARANTEE relating toa Loan Agreement dated 26 September 2007 Index Clause Page 1 Interpretation 1 2 Guarantee 2 3 Liability as Principal and Independent Debtor 2 4 Expenses 3 5 Adjustment of Transactions 3 6 Payments 3 7 Interest 3 8 Subordination 4 9 Enforcement 4 10 Representations and Warranties 4 11 Undertakings 6 12 Judgments and Currency Indemnity 8 13 Set-off 8 14 Supplemental 9 15 Assignment 10 16 Notices 10 17 Invalidity of Loan Agreement 11 18 Governing Law and Jurisdiction 11 Schedule 1 13 Execution Page 14 THIS GUARANTEE is made on 23 October 2016 PARTIES PYXIS TANKERS INC., a corporation incorporated in the Republic of the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands (the "Guarantor") COMMERZBANK AKTIENGESELLSCHAFT (legal successor of Deutsche Schiffsbank Aktiengesellschaft), acting through its office at Domstrasse 18, 20095 Hamburg, Germany (the "Lender", which expression includes its successors and assigns) BACKGROUND (A) By a loan agreement dated 26 September 2007 (as amended by a supplemental agreement dated 28 May 2010, a second supplemental agreement dated 1 December 2010, a third supplemental agreement dated 23 October 2015 and as may be further amended and supplemented from time to time), and made between (i) Thirdone Corp. and Secondone Corp. as joint and several borrowers (the “Borrowers”) and (ii) the Lender it was agreed that the Lender would make available to the Borrowers a term loan facility of (originally) up to US$24,560,000. (B) The execution and delivery to the Lender of this Guarantee is one of the conditions precedent to the continued availability of the facility under the said Loan Agreement.
